Citation Nr: 1137759	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-19 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, M.S. & P.C.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to April 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA), Regional Office (RO), which denied the claim of entitlement to service connection for age-acquired degenerative disc disease of the spine.

The Veteran was afforded a hearing before the undersigned in August 2011 and a copy of the hearing transcript has been incorporated into the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the hearing before the undersigned the Veteran asserted for the first time that his back disability was aggravated by his service-connected left knee disability.   It is noted that service connection is in effect for a left knee disability, rated as 10 percent disabling.  

In this regard, it is noted that secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

A review of the record shows that a current diagnosis of a low back disability is of record.  Given the Veteran's appellate assertions, the Board finds that additional development is needed.  A VA examination is needed to ascertain whether the Veteran's nonservice-connected low back disability was caused by or aggravated by his service-connected left knee disability.  

As the issue of secondary service connection was raised for the first time at the hearing, the Veteran has not received notice with regard to the evidence necessary to establish a secondary service connection claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide notice to the Veteran of the evidence necessary to establish a secondary service connection claim.  

2.  After the notice has been sent, provide the Veteran with the appropriate VA examination to ascertain whether his low back disability is caused by or aggravated by his service-connected left knee chondromalacia.  The claims folder should be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report should reflect that the claims folder was reviewed.  The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability is caused by or aggravated by the Veteran's service-connected left knee chondromalacia.  If the examiner finds that the low back disability is aggravated by the service-connected left knee disability, the examiner should indicate the degree of disability of the low back disability before it was aggravated and the current degree of disability of the low back.  The examiner should provide a rationale for all conclusions.  

3.  Readjudicate the issue on appeal based on a review of the entire evidentiary record.  If the desired benefit is not granted, a supplemental statement of the case which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case in February 2009 should be furnished to the Veteran and his representative.  

The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


